Citation Nr: 0721179	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  98-03 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
including irregular heart rate.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to service connection for a bilateral elbow 
disorder.

5.  Entitlement to service connection for a bilateral hand 
disorder.

6.  Entitlement to service connection for a throat disorder.

7.  Entitlement to service connection for "Persian Gulf War 
syndrome", claimed as including chronic joint pain/muscle 
pain, memory loss, fatigue, depression, and 
sleep/concentration difficulties.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active service from June 1970 to January 
1972 and from July 1984 to January 1997 (including service 
from November 1990 to May 1991 in Southwest Asia in support 
of Operation Desert Shield/Storm).  Although it appears from 
the record that he may have had a period of inactive duty in 
between those periods of service, no pertinent contentions 
relate to that inactive duty period.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that, in part, denied service 
connection for right ear defective hearing; a heart disorder, 
including irregular heart rate; disorders of the left knee, 
right ankle, feet, shoulders, elbows, hands, nose, throat, 
and stomach; "Persian Gulf War syndrome"; and a personality 
disorder.  In February 1999, the Board remanded the case to 
the RO to schedule a hearing before a Veterans Law Judge 
(hereinafter referred to as a "Travel Board" hearing).  A 
March 1999 rating decision, in part, granted service 
connection for right ankle and left knee disabilities, 
thereby rendering those issues moot for appellate 
consideration.  In September 2001, the veteran testified 
during a personal hearing at the RO.

A May 2002 rating decision incorporated by reference a 
recently-located May 1976 rating decision that granted 
service connection for a nasal fracture disability, effective 
March 2, 1976, thus rendering moot the veteran's claim for 
service connection for a nasal disability.

In April 2003, the veteran testified during a Travel Board 
hearing.  As the tape recording of that hearing was lost 
prior to transcription, the appellant was subsequently 
offered, and did request, another hearing.  A July 2003 
rating decision, in part, denied service connection for 
"Persian Gulf War syndrome" as including chronic joint pain, 
muscle pain, memory loss, and fatigue, depression, and 
sleep/concentration difficulties.  In August 2004, the Board 
remanded the veteran's case to the RO to schedule another 
Travel Board hearing that was held in November 2004 before 
the undersigned.  A written transcript of that hearing is 
associated with the claims folders.  During that Travel Board 
hearing, the appellant and his representative at a prehearing 
conference expressly withdrew the issue of service connection 
for a stomach disability from appellate status.

In a March 2005 decision, the Board denied the veteran's 
claim for service connection for a personality disorder and 
remanded the remaining issues to the RO for further 
evidentiary development.  In a September 2006 rating 
decision, the RO granted the veteran's claim for service 
connection for right ear hearing loss.  As such, the Board 
will confine its consideration to the issues as set forth on 
the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 





REMAND

Pursuant to the Board's March 2005 remand directives, in 
August 2005, the RO requested that the veteran undergo VA 
examinations to determine the etiology of his claimed 
disorders.  Examiners were requested to render opinions as to 
whether it was at least as likely as not (i.e., at least a 50 
percent probability) that any heart disorder, including 
irregular heart rate, bilateral shoulder, hand and elbow 
disorder, throat disorder, and Persian Gulf War syndrome 
(claimed as including chronic joint pain/muscle pain, memory 
loss, fatigue, depression, and sleep/concentration 
difficulties) shown to be present were casually or 
etiologically related to service, including periods of active 
service, including in the Persian Gulf.  Examiners were also 
asked to opine on whether there were objective signs and 
symptoms of such chronic claimed disabilities resulting from 
undiagnosed illness elated to service.

Shortly thereafter, on August 15, 2005, the veteran underwent 
a VA psychiatric examination after which an Axis I diagnosis 
of depression due to pain was reported.  The psychiatrist 
urged the veteran to have a sleep study to rule out 
obstructive sleep apnea.  

On August 17, 2005, the veteran underwent another VA 
examination for his other claimed disorders but the 
examiner's opinion did not respond to the Board's directives.  
The examiner diagnosed the veteran with 1) intermittent heart 
palpitations of unknown etiology; 2) intermittent feet 
swelling that was benign in origin; 3) left arm numbness due 
to degenerative disc diease of the cervical spine; 4) 
bilateral carpal tunnel syndrome; 5) bilateral ulnar 
neuropathy at the elbow; 6) difficulty sleeping of unknown 
etiology, noting the veteran may have obstructive sleep apnea 
but that cannot be diagnosed without a sleep study; and 7) 
short term memory loss, fatigue, and decreased concentration 
of unknown etiology.

The VA examiner opined that all the veteran's diagnosed 
disorders noted above "began while serving in the Persian 
Gulf".  Then that examiner stated that "I do not have any 
cause of link to them to his period of military service; 
however, they do appear to be temporally linked, as they 
began while serving in the Persian Gulf.  I do not have any 
undiagnosed illness related to service."  The examiner noted 
a review of the veteran's service military records that 
included "multiple complaints of the things listed above". 
While no doubt well-intentioned, the opinion rendered by this 
VA examiner is vague and unclear and simply does not respond 
to the Board's directives.  Thus, it requires further 
clarification prior to appellate adjudication of the 
veteran's claims.  

Second, it is unclear to the Board if the August 17, 2005 VA 
examination was conducted by a physician, as the individual 
who signed it on August 20, 2005 did not include "M.D." or 
a similar title.  The Board believes it would be helpful to 
have this information to ensure that the veteran was examined 
by a physician, given the complex nature of his claims.

The Board regrets the further delay in considering the 
veteran's case, however, in the interest of due process and 
fairness, the Board believes further remand is required to 
clarify the August 2005 VA examiner's opinion or, if 
warranted, to afford him with a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
medical records regarding the veteran's 
treatment, for the period from December 
2006 to the present.  Documentation of 
efforts to obtain these records should be 
placed in the claims files and, if any 
records are unavailable that, too, should 
be noted in the files.

2.  Then the RO/AMC should determine if 
the examiner who conducted the veteran's 
August 17, 2005 VA examination (signed by 
the examiner on August 20, 2005) is a 
physician.  If so, that examiner is 
requested to review the examination report 
and veteran's medical records.  (If, and 
only if, that is examiner is not a 
physician, should the veteran be scheduled 
for a new VA examination performed by a 
physician to determine the etiology of any 
heart, foot, shoulder, hand, elbow, and 
throat disorders, and "Persian Gulf War 
syndrome" manifestations found to be 
present.  All indicated tests and studies 
should be conducted and all clinical 
findings reported in detail.)  Then, the 
examining physician is requested to 
address the following:

a.  The examiner is asked to render 
an opinion as to whether the veteran 
has a diagnosed heart disorder, 
including an irregular heart rate, 
or bilateral foot, shoulder, hand, 
or elbow disorder, a throat 
disorder, or a disorder manifested 
by chronic joint/muscle pain, memory 
loss, fatigue, depression, and 
sleep/concentration difficulties.  
If not, the examiner should state if 
the veteran's irregular heart rate, 
bilateral foot, shoulder, hand, 
elbow, or throat disorder, or 
disorder manifested by chronic 
joint/muscle pain, memory loss, 
fatigue, depression, and 
sleep/concentration difficulty 
symptoms is not attributable to a 
known diagnosed disorder.

b.	If the veteran's heart disorder, 
including an irregular heart rate, 
bilateral foot, shoulder, hand, or 
elbow disorder, throat disorder, or 
disorder manifested by chronic 
joint/muscle pain, memory loss, 
fatigue, depression, and 
sleep/concentration difficulties, is 
attributable to a known diagnosis, 
the examiner is requested to render 
an opinion as to whether it is at 
least as likely as not (i.e., at 
least a 50-50 probability) that any 
such diagnosed heart disorder, 
including an irregular heart rate, 
bilateral foot, shoulder, hand, or 
elbow disorder, throat disorder, or 
disorder manifested by chronic 
joint/muscle pain, memory loss, 
fatigue, depression, and 
sleep/concentration difficulties was 
caused by military service 
(including the veteran's service in 
the Persian Gulf), or whether such 
an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

c.	A complete rationale should be 
given for all opinions and 
conclusions expressed.  The claims 
files must be made available to the 
examiner for review in conjunction 
with the examination, for a proper 
understanding of the veteran's 
medical history.  The examination 
report is to reflect if the examiner 
reviewed the veteran's medical 
records.

NOTE: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

3	Thereafter, the RO/AMC should 
readjudicate the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
February 2007 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need taken no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




